983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gabriel DE FLAVIIS and Maria De Flaviis, Plaintiffs-Appellants,v.LORD & TAYLOR, INCORPORATED, Defendant-Appellee.
No. 92-1340.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1992.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, ALLEN, Senior District Judge.*
PER CURIAM:


1
Plaintiffs-Appellants, Gabriel and Maria De Flaviis, appeal the district court's summary judgment dismissal of their wrongful discharge suit against Defendant-Appellee, Lord & Taylor, Inc.   Gabriel De Flaviis was employed by Lord & Taylor from 1978 until he was discharged in 1990.   The Appellants' December 21, 1990, complaint listed claims of termination without just cause, age discrimination, defamation, intentional infliction of emotional distress, and loss of consortium.   On November 7, 1991, Lord and Taylor filed a motion for summary judgment.   On February 24, 1992, the district court granted the summary judgment motion, ruling that Gabriel De Flaviis was an employee-at-will under Michigan law and that the facts alleged did not give rise to any of the other claims presented.   This timely appeal followed.


2
Having carefully considered the record and the issues presented in the appellate briefs and at oral argument, we find no error warranting reversal.   Therefore, we AFFIRM the decision of the Honorable George La Plata, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his February 24, 1992, summary judgment order.



*
 The Honorable Charles M. Allen, Senior District Judge for the Western District of Kentucky, sitting by designation